Allow me, Sir, to convey to you on behalf of the people
and Government of Chad, our heartfelt congratulations on
your unanimous election to preside over the forty-ninth
session of the General Assembly. It was a resounding
tribute to your country, whose devotion to peace and
dialogue is well known. Not simply Côte d’Ivoire, but the
whole of Africa has thus been honoured.
We should like to take this opportunity to salute the
memory of the late President Félix Houphouët-Boigny,
whose renown as a statesman extended beyond our
continent.
I should also like to convey heartfelt thanks to your
predecessor, Ambassador Samuel Rudolph Insanally of
Guyana, for the skill with which he conducted the business
of our previous session.
Finally, I wish to express our profound gratitude to the
Secretary-General, Mr. Boutros Boutros-Ghali, for his
dedication to international peace and security, to which he
has contributed with “An Agenda for Peace”, now
supplemented by “An Agenda for Development”.
We welcome the return to this Hall of South Africa,
a South Africa now free of apartheid. We welcome it and
wish every success to President Nelson Mandela, whose
tenacity should once again be commended.
The picture of the international situation following the
end of the cold war is mixed, being one of both hope and
uncertainty.
The evolving peace process in the Middle East is an
important step towards the achievement of a
comprehensive, just and lasting settlement of a crisis which
has persisted for too long. We pay warm tribute to the
Israeli and Palestinian leaders who, with their
foresightedness and sense of history, have taken this
decisive step. We venture to hope that the peoples of this
region, sorely in need of peace, have the benefit of the
wholehearted support of the international community.
We also commend the efforts now going on to
restore democracy to Haiti.
Chad has also been following with interest the
process under way in Mozambique, and we hope that the
elections to be held on 27 and 28 October will pave the
way to a new era of peace and prosperity.
However, grim situations still continue. How can
one fail to be outraged at the daily events occurring in
Bosnia and Herzegovina, Rwanda, Liberia, Afghanistan or
Somalia? Chad, which has been through three decades of
conflict, sympathizes with the tragic experience of the
peoples of these countries and condemns practices based
on ethnic, racial and religious criteria, practices which
belong to the past.
This was one of the reasons which prompted my
Government to make a modest contribution, first, by its
military presence with the French force in Opération
Turquoise, and then in the second United Nations
Assistance Mission for Rwanda.
Chad urges the United Nations to continue its
tireless, energetic peacemaking and peace-keeping efforts
and asks the parties involved in any conflict to attach
greater importance to dialogue.
In this regard, we welcome developments in the
ongoing talks to bring lasting peace to Angola.
We appeal for a speedy solution to the question of
the embargo afflicting the Libyan people, a solution in
keeping with resolutions of the Organization of African
Unity (OAU) and the Organization of the Islamic
Conference.
The proliferation of armed conflicts in Africa is a
great challenge to us. Chad therefore makes an urgent
appeal to the international community to give its
wholehearted support to the OAU’s machinery for
conflict-prevention, conflict-management and the
settlement of conflicts.
Conflicts of any kind are always a disaster for the
human race. Therefore, in order to save present and
11


future generations from the danger of a nuclear holocaust,
my country supports the indefinite extension of the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT).
Conventional weapons are a permanent source of
concern for Chad. That is why we support resolution 48/75
E and welcome the initiative by President Alpha Omar
Konare of Mali to halt the proliferation of such weapons in
our region.
Economic development is a constant concern of the
international community. That is why the various
initiatives and discussions on the subject, as well as the apt
analysis in the Agenda for Development, deserve careful
consideration at this session. The worsening economic
crisis, marked by chronic indebtedness and the drop in the
price of raw materials in developing countries in general,
and in Africa in particular, has torn at the weak social
fabric and threatened the stability of States. This explains
the spread of phenomena such as juvenile delinquency,
widespread drug-trafficking and organized crime.
However, we look forward to the World Summit for
Social Development to be held in Copenhagen next year,
and to the World Conference on Women, to be held in
Beijing, also next year.
They will give the international community an
opportunity to discuss today’s challenges and to try to
improve the lives of millions of human beings.
I now turn to Chad, where the democratic process
which began with the coming to power of the Patriotic
Salvation Movement is continuing, to the satisfaction of all,
thanks to the wisdom of our President, His Excellency
Colonel Idriss Déby, who has honoured the spirit and the
letter of the historic declaration of 4 December 1990 to
establish a State of law.
The Sovereign National Conference organized, in a
spirit of transparency, with the participation of citizens of
Chad of all strata and all political leanings in the presence
of foreign observers, adopted a consistent, comprehensive
strategy. It thus reflected the general consensus on
resolving all our problems, and in particular the creation of
a State that respects the rule of law. To that end, a
schedule was worked out and transitional institutions were
established.
At the last session, my delegation took note of
progress made towards democratization. I am happy to say
from this rostrum that the transition in Chad is proceeding
normally thanks to cooperation between the three organs,
the presidency, the primature and the Higher Transitional
Council.
In order to keep within our deadlines, the framework
agreement was reduced to more realistic proportions,
backed up inter alia by the following priorities: the
elaboration of a constitution and texts to govern the
upcoming elections; the establishment of a national
reconciliation committee consisting of governmental
representatives, representatives of the provisional
parliament, political parties and civilians. That committee
has already achieved some results by signing certain
agreements with some organizations, in particular the
Bangui II Agreement. We express gratitude to His
Excellency Ange Félix Patassé, President of the Central
African Republic, for the decisive role he has played
throughout the negotiations. At the same time the
national reconciliation committee is continuing its
contacts with other political and military groups. Our
Government is confident that definitive peace will be
restored to our country.
Considerable progress has been made in the
restructuring of the national army but much remains to be
done because of the complexity of the problem of
demobilizing elements and reintegrating them into civilian
life. We reiterate once more our appeal to the
international community to provide assistance in carrying
out this essential programme for lasting peace in Chad.
The signing of a social covenant concluded between
the Government and the trade unions took place on 1 July
1994. It restored social peace and is the reason for the
important progress that has been made in applying the
provisions of the framework agreement.
Equally important progress has also been made in
other areas. I wish to speak now of human rights and
freedoms. For almost four years now we have seen the
unprecedented establishment of several independent
newspapers, the formation of many political parties, 49 of
which have been legalized, and the creation of unions and
human rights associations.
The recent establishment of the Supreme Council for
Communications is another guarantee of freedom of
expression, opinion and information.
I turn now to human rights. My country, which has
experienced one of the most cruel and misguided
dictatorships, attaches great importance to the promotion
12


and defence of these rights. The ratification of various
international instruments and, more recently, the Convention
against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment, the establishment of the National
Commission for Human Rights and the authorization
provided by my Government for the visit to Chad of an
independent expert from the United Nations Commission on
Human Rights, attest to this will.
The Government of the Republic of Chad is therefore
surprised that certain press organs, certain human rights
associations and organizations, manipulated by those who
are fighting for power, have launched a campaign that is
seeking to mislead international opinion by spreading false
information about Chad.
I wish to draw attention to the special situation in my
country, where there are many political and military groups
equipped with weapons, as a consequence of the long
conflict. The abuses committed by uncontrolled groups
cannot and should not be attributed to Government policy
to violate human rights. I should like, therefore, to take
this opportunity to call on all countries and governmental
and non-governmental organizations that are interested in
Chad and in the future of its people to come to my country
to establish the facts.
Free democratic elections will be organized at the
beginning of next year in keeping with the timetable
established by the framework agreement. On 7 October
1994 His Excellency Colonel Idriss Déby, Head of State,
once again reaffirmed his determination to respect the
timetable for the elections to give the country reliable
democratic institutions, inter alia, to guarantee the rights of
all citizens. Accordingly, we ask our traditional partners to
assist the Government of Chad to conclude this delicate
mission which require many resources.
I now turn to the question of the border dispute that
existed between my country and the Libyan Arab
Jamahiriya. On 3 February 1994 the International Court of
Justice in its Judgment put an end to this 20-year-old
conflict. An Agreement on the practical modalities for the
implementation of that Judgment was signed on 4 April
1994 in Surt. In keeping with the Agreement the
withdrawal of Libyan troops from the Aouzou Strip was
carried out according to an agreed timetable and under the
supervision of United Nations observers. Now all that
remains to be done is to make a reality of the border as
defined between the two countries.
I wish to reiterate my sincere thanks to all those who
have contributed directly or indirectly to the peaceful
solution of this dispute and our gratitude to the United
Nations. This fortunate outcome, which reflects the pre-
eminence of negotiation over confrontation, is a reason
for hope in the matter of prevention and resolution of
conflicts.
In the framework of the rehabilitation of the Aouzou
Strip and the reintegration of the local population, Chad
has already set up a technical committee to study the
various aspects of rehabilitation, particularly the
restoration of infrastructure, the cultivation of our oases,
and the restoration of our education and public health
systems. We should also create an environment
conducive to all these actions by carrying out mine
clearance and disinfecting wells that were poisoned during
the occupation. We appeal to the entire international
community to help us to carry out this programme.
Chad, like many other countries in Africa, is
confronting an unprecedented economic and financial
crisis. Existing difficulties have been compounded by the
devaluation of the CFA franc, which has wiped out all the
efforts by the Government within the structural
adjustment framework. My country regrets the fact that
the steps to accompany the devaluation have not been
entirely honoured. We urge some of our partners to
comply with their commitments in this respect.
Chad is a country which is half desert and has
suffered a rapid degradation of its environment because of
its lack of energy resources and we welcome, therefore,
the signing on 17 June 1994 in Paris of the International
Convention to Combat Desertification in those Countries
Experiencing Serious Drought and/or Desertification,
Particularly in Africa. We hope that the provisions of the
Convention will not remain a dead letter.
While in the Sahel rain is welcomed enthusiastically,
the rainfall, which has been particularly abundant this
year, has caused flooding in many regions of my country,
causing serious damage to crops and leaving many
families homeless. At the same time an epidemic of
cholera has broken out in some cities in Chad.
We are working together with our various partners,
United Nations agencies and non-governmental
organizations to deal with these situations following
appeals made respectively by the Ministers of Agriculture
and Health.
13


The United Nations will celebrate its fiftieth
anniversary next year. To meet the many challenges we
must adapt to present changes. Therefore my country
supports the common African position on restructuring and
the revitalization of the United Nations in the economic,
social and related fields.
I turn now to the Security Council. I wish to recall
that the Minister for Foreign Affairs of the Republic of
Chad stated from this rostrum on 8 October 1976 that
“The Security Council, whose principal role is to
safeguard international peace and security, should
reflect the geographical composition of the
international community.” (Official Records of the
General Assembly, Thirty-first Session, Plenary
Meetings, 23rd meeting, para. 22)
In the light of ongoing discussion of this question, we
reiterate this position because it is a requirement of our
time.
I cannot conclude my statement without saying that we
hope that the work of the present session will yield answers
to our legitimate concerns.
